FILED
                           NOT FOR PUBLICATION                                OCT 27 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


GREGG LEON CRAMPTON,                             No. 09-35645

              Petitioner - Appellant,            D.C. No. 3:07-cv-01883-BR

  v.
                                                 ORDER*
J. E. THOMAS,

              Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                           Submitted October 5, 2010**
                               Portland, Oregon

Before: TASHIMA, PAEZ and CLIFTON, Circuit Judges.

       Gregg Leon Crampton moves to dismiss as moot his petition for writ of

habeas corpus under 28 U.S.C. § 2241 and his appeal of the district court’s denial

of the same, and to vacate the district court’s order pursuant to 28 U.S.C. § 2106.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
The government agrees to the dismissal but argues that the district court’s order

should not be vacated.

      It is undisputed that because Crampton was resentenced on February 2, 2010

to a consecutive sentence of 96 months, this appeal and the underlying petition are

moot. Furthermore, because Crampton’s petition has become moot by the

“happenstance” of a separate court judgment involving distinct legal issues not

raised in this appeal, vacatur is appropriate. See Alvarez v. Smith, ___ U.S. ___,

130 S. Ct. 576, 581-83 (2009). We grant Crampton’s motion to dismiss, vacate the

district court’s order of June 26, 2009, and remand with instructions to dismiss the

case as moot.

      VACATED AND REMANDED.




                                          2